Title: To Benjamin Franklin from William Lee, 11 June 1776
From: Lee, William
To: Franklin, Benjamin


Dear Sir
London 11 June 1776
The Bill of Mess. W. & M. dated 12 Decr. 1775 on Mess. P. & J. Berthon value £300. which you remitted to my Brother, is this day accepted payable at 60 daies by Agreement, this I doubt not you will think prudent to accept. I wish you long life, health, Success and happyness, and with a tender of any service, in my power, remain most sincerely Your Affectionate Humble Servant.
Dr. Benja. Franklin.
